Citation Nr: 1326258	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  11-24 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Chicago RO.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends service connection for hypertension should be granted on the basis it is aggravated by his service-connected diabetes mellitus.  In his August 2011 substantive appeal, he specifically asserted that the severity and treatment of his diabetes mellitus and associated disabilities impacts his hypertension treatment.  He stated that the current hypertension treatment is less successful due to the service-connected disabilities.

The VA opinions obtained in September 2009 and June 2010 as well as the June 2011 addendum opinion only addressed secondary service connection on the basis of causation and are incomplete because they did not address the aggravation element of secondary service connection.  See 38 C.F.R. § 3.310 (2012).

Where a veteran's service-connected disability causes an increase in a nonservice-connected disability, the law mandates that the veteran is entitled to service connection for that incremental increase in severity attributable to the service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995). 

Since the record reflects treatment at the St. Lois VA Medical Center (VAMC), ongoing treatment records must be associated with the claims file.  In addition, the Veteran has indicated that he was first diagnosed with hypertension in 2005 by Dr. Franklin James.  Efforts should be undertaken to ensure that his complete treatment records from Dr. James have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from the St. Louis VAMC, dated since January 2009.  

2.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Franklin James, dated since January 2005.  

3.  Thereafter, return the claims file to the either the physician who provide the September 2009 opinion or the physician assistant who provided the June 2010 opinion for an addendum, if available.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with providing an opinion.  The addendum must contain a notation that the claims file was reviewed.

The reviewer must address the following:

a) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury, to include exposure to herbicides.

b)  Provide an opinion as to whether the service-connected diabetes mellitus and related service-connected disabilities (protein losing nephropathy and peripheral neuropathy) at least as likely as not (50 percent or greater probability) caused the Veteran's hypertension.

c) Provide an opinion as to whether the service-connected diabetes mellitus and related service-connected disabilities (protein losing nephropathy and peripheral neuropathy) at least as likely as not (50 percent or greater probability) aggravated or permanently worsened the Veteran's hypertension beyond the natural progression of the disease.

d) If it is determined that the Veteran's hypertension was aggravated by his service-connected diabetes mellitus, type II, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation. 

e) In providing an opinion, the reviewer must consider and address the Veteran's theory of aggravation that the treatment of the service-connected disabilities have impacted treatment of hypertension in such a way that resulted in the use of a less effective method of treatment for hypertension.

The reviewer must provide an adequate explanation of the underlying reasoning used to render the opinions and should include references to pertinent evidence, regardless of whether the opinion is in favor or against the claim.  An inadequate explanation will result in another remand.

4.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Finally, readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

